If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 29, 2021
               Plaintiff-Appellee,

v                                                                    No. 351728
                                                                     Ottawa Circuit Court
WESLEY CHESTER BASTION,                                              LC No. 18-042539-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and SHAPIRO, JJ.

SAWYER, J. (dissenting).

       I respectfully dissent.

        The police arrived at defendant’s residence after a warrant was issued for defendant’s arrest
for marijuana charges. The police informed defendant that he was required to come outside and
submit himself for arrest. Defendant failed to comply, indicating that the officers might be
mistaken and that he had to clear things up with his lawyer. An officer agreed to speak with
defendant’s attorney on the phone, but, when defendant’s wife extended her arm from behind a
locked door with the phone, the officer pulled the door open. Defendant’s wife was pulled away
from the door and an officer moved past her toward defendant, but he shut and locked the door.
As the officers struggled with defendant’s wife, defendant encouraged his wife to comply with the
officers’ orders and he surrendered himself.

        Defendant argues that the trial court erred and denied him a fair trial by holding that
evidence indicating that he was expecting to turn himself in was irrelevant. Specifically, the trial
court granted plaintiff’s motion to exclude evidence that the prosecutor had told defendant’s
attorney that he would be permitted to turn himself in if the prosecutor refiled charges against
defendant. Generally, a trial court’s decision on an evidentiary issue will be reversed on appeal
only when there has been a clear abuse of discretion. People v Holtzman, 234 Mich App 166, 190;
593 NW2d 617 (1999). The trial court does not abuse its discretion when it chooses an outcome
within the range of reasonable and principled outcomes. People v Babcock, 469 Mich 247, 269;
666 NW2d 231 (2003). To the extent this issue implicates the right to present a defense, this Court




                                                -1-
reviews “the constitutional question whether a defendant was denied [their] constitutional right to
present a defense” de novo. People v Kurr, 253 Mich App 317, 327; 654 NW2d 651 (2002).

        The prosecutor had e-mailed defendant’s attorney to inform him that he would be refiling
possession with intent to distribute marijuana charges against defendant, and, as agreed, that he
would inform defendant’s attorney when the charges were authorized so as to allow defendant to
turn himself in. Plaintiff moved to exclude mention of any facts relating to defendant’s marijuana
possession case during his trial for resisting and obstructing a police officer, asserting that it was
irrelevant and would be confusing to the jury. Plaintiff wanted to exclude any mention of plea
negotiations, conversations with the prosecutor, and police reports regarding the marijuana case.
The trial court granted plaintiff’s motion, reasoning that defendant’s understanding that he would
be surrendering himself was not relevant to whether he knowingly failed to comply with a lawful
command.

        “Generally, all relevant evidence is admissible at trial.” People v Aldrich, 246 Mich App
101, 114; 631 NW2d 67 (2001); See also MRE 402. Evidence is relevant if it has “any tendency
to make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.” MRE 401. “Under this broad
definition,” evidence that is useful in shedding light on any material point is admissible. Aldrich,
246 Mich App at 114. To be material, evidence does not need to relate to an element of the charged
crime or an applicable defense. People v Brooks, 453 Mich 511, 518; 557 NW2d 106 (1996).
Rather, the “relationship of the elements of the charge, the theories of admissibility, and the
defenses asserted governs what is relevant and material.” People v Yost, 278 Mich App 341, 403;
749 NW2d 753 (2008) (citation and quotations omitted).

        To prove the crime of resisting or obstructing a police officer under MCL 750.81d(1), the
prosecutor must establish that “(1) the defendant assaulted, battered, wounded, resisted,
obstructed, opposed, or endangered a police officer, and (2) the defendant knew or had reason to
know that the person that the defendant assaulted, battered, wounded, resisted, obstructed,
opposed, or endangered was a police officer performing his or her duties” and (3) “the officers’
actions were lawful.” People v Quinn, 305 Mich App 484, 491-492; 853 NW2d 383 (2014)
(quotation marks and citations omitted). The legality of the officers’ actions is “an actual element
of the crime of resisting or obstructing a police officer under MCL 750.81d.” People v White, 498
Mich 935, 936 n 1; 871 NW2d 716 (2015).

        Defendant’s proffered defense was that the officers were making a mistake in arresting
him, and that he was taking time to figure out “what was going on” before he surrendered to the
police. But defendant does not dispute that the police were lawfully performing their duties when
they asked him to surrender himself in light of the arrest warrant. That defendant thought that the
officers might have been mistaken is not relevant to whether he obstructed the officers. The
resisting and obstructing statute defines “obstruct” as “the use or threatened use of physical
interference or force or a knowing failure to comply with a lawful command.” MCL 750.81d(7)(a)
(emphasis added). Defendant argues that his belief that the officers may have been mistaken was
relevant to whether he “knowingly” failed to comply with the officers’ directions. But defendant
does not dispute that the officers were acting legally, and the specific reason for not complying is
not relevant to whether he knew that he was failing to comply with the lawful order to surrender.
In other words, the evidence may have explained defendant’s actions, but it would not have helped


                                                 -2-
the jury determine whether he knew that he was failing to comply with the directions of the
officers. The officers, whom defendant recognized as officers attempting to execute an arrest
warrant, ordered defendant to present himself for arrest. The reasons for not complying and
shutting the door on the officers could not refute the fact that defendant knew he was not complying
with the orders of the police, which were lawful. Because defendant knew the police were
performing their duties by enforcing a valid arrest warrant, and knew that the officers were police,
his delay could not be justified by his belief, valid or not, that he was not supposed to be taken in
and would instead surrender himself. Thus, the trial court’s decision to exclude the evidence was
within the range of reasonable and principled outcomes and did not constitute an abuse of
discretion.

        Defendant also argues that the trial court denied him a fair trial because he was not allowed
to present the defense that he was justified in his delay in complying with the officers’ orders. The
United States Constitution provides criminal defendants with the right “to present a complete
defense.” US Const, Ams VI, XIV; People v King, 297 Mich App 465, 473; 824 NW2d 258
(2012), citing Crane v Kentucky, 476 US 683, 690; 106 S Ct 2142; 90 L Ed 2d 636 (1986). “Few
rights are more fundamental than that of an accused to present evidence in his . . . own defense,”
People v Unger (On Remand), 278 Mich App 210, 249; 749 NW2d 272 (2008); however, the right
is “not unlimited and is subject to reasonable restrictions.” King, 297 Mich App at 473-474. A
defense “must still comply with established rules of procedure and evidence designed to assure
both fairness and reliability in the ascertainment of guilt and innocence.” Id. at 474 (citations and
quotation marks omitted). The right to present a defense is limited “only to relevant and admissible
evidence.” People v Solloway, 316 Mich App 174, 198; 891 NW2d 255 (2016).

        That defendant thought the officers were making a mistake and that he wished to clarify
whether he was required to comply was not a valid defense to his crime. His understanding of his
attorney’s communication with the prosecutor regarding the status of his arrest on a warrant for
marijuana-related charges was not relevant to whether he obstructed the police. Thus, the trial
court did not deny defendant an opportunity to present a defense by excluding evidence of the
agreement from the trial. Moreover, defendant did present evidence that he did not comply with
the officer’s orders because he thought that the officers were mistakenly arresting him, and he also
presented evidence that he did not refuse the officers’ direction to present himself for arrest, but
merely delayed doing so to clarify his confusion. Thus, regardless of the evidentiary ruling,
defendant was not precluded from presenting the defense.

        The majority asserts that the prosecution’s broken promise of allowing defendant to self-
surrender was “probative to the extent that it speaks to whether defendant was knowingly resisting
a lawful command.” Ante, slip op at 5. I fail to see how denying a defendant the opportunity to
self-surrender, even if promised, renders an arrest pursuant to an arrest warrant unlawful. It may
reflect poorly on the prosecutor and, depending on the circumstances, even perhaps give rise to
some sort of remedy. But it does not render the arrest unlawful and give a defendant the right to
resist an otherwise lawful arrest. The majority asserts that “today’s decision does not condone
resisting lawful commands by a police officer executing a valid arrest warrant until one has a
chance to confer with his or her lawyer and satisfy him- or herself that the warrant is indeed valid
and the arrest lawful.” Id. Yet that is exactly what the majority’s opinion does. Our Supreme
Court in People v Moreno, 491 Mich 38; 814 NW2d 624 (2012), recognized that a person may
resist an unlawful arrest. But the majority’s decision now extends that principle to include a right


                                                -3-
to resist an arrest when the defendant is unsure whether it is lawful or not. I see nothing good
coming from a position of encouraging resistance to a lawful arrest rather than expecting a person
to submit to a lawful arrest and deal with ancillary issues at a later time.

       I would affirm.



                                                            /s/ David H. Sawyer




                                               -4-